Case 5:19-cv-01351-JAK-SP Document 29 Filed 11/16/20 Page 1 of 2 Page ID #:716



 1                                                                  JS-6
 2

 3

 4

 5

 6

 7

 8

 9                           UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11

12   MARK DE MANINCOR,                           Case No. 5:19-CV-01351-JAK
13                       Plaintiff               ORDER RE STIPULATION OF
                                                 DISMISSAL
14         vs.
15   CITY OF ADELANTO, an incorporated
     City of a governmental entity, RICHARD
16   KERR, an individual and Mayor of the City
     Of Adelanto, JERMAINE WRIGHT, an
17   Individual and councilman for the City of
     Adelanto, JOHN WOODARD, JR., an
18   Individual and councilman for the City of
     Adelanto, and DOES 1 through 50,
19   Inclusively,
                         Defendants.
20

21

22

23

24

25

26

27

28
Case 5:19-cv-01351-JAK-SP Document 29 Filed 11/16/20 Page 2 of 2 Page ID #:717
